Citation Nr: 1201783	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-10 219	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of the right lower extremity, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for varicose veins of the left lower extremity, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for temporomandibular joint syndrome, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial rating in excess of 10 percent for acne rosacea for the period from July 29, 2005, and in excess of 30 percent from October 22, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to May 1988, from August 1990 to May 1991, and from July 1991 to August 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the issues on appeal originally included entitlement to service connection for sinusitis and scars of the left leg; entitlement to higher disability ratings for tinnitus, left ear hearing loss, allergic rhinitis, carpal tunnel syndrome of the right and left hands, and a left fibrocystic breast mass; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  In an April 2008 letter to the RO, however, the appellant indicated that she wished to withdraw her appeal with respect to these issues.  Accordingly, the Board finds that such issues are not within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2011). 

In September 2011, the remaining issues on appeal as set forth on the cover page of this decision were certified to the Board.  As set forth below, later that month, the Board received notification that the appellant wished to withdraw all remaining issues on appeal and cancel her scheduled October 2011 Board hearing.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from May 1984 to May 1988, from August 1990 to May 1991, and from July 1991 to August 1991.

2.  On September 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of all remaining issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the appellant, through her authorized representative, has withdrawn all remaining issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


